Voto particular disidente de la
Juez Asociada Señora Na-veira de Rodón,
al cual se une el Juez Asociado Señor Hernández Denton.
La demanda en este caso se presentó el 13 de febrero de 1986 y la contestación el 14 de mayo de 1986. Sin embargo, según se desprende de la minuta que acompañó la recurrente con su recurso de certiorari, no es hasta el 9 de noviembre de 1987, el día señalado para la vista en su fondo y luego que el tribunal de instancia ya había ordenado que se le tomara juramento a los testigos y había juramentado al demandado, *564aquí recurrente, Dr. Ramón A. Soliván Miranda, que el Lie. Miguel A. Bonilla Sierra, abogado que representa a los de-mandados recurrentes, doctor Soliván Miranda y la Corpo-ración Insular de Seguros (Corporación), solicitó que se le eximiera “de continuar con la representación legal del Dr. Soliván Miranda y de la codemandada Corporación ..., por-que hay conflicto de intereses, ya que la póliza del deman-dado excluye los hechos de este caso, o sea las reclamaciones de familiares”. Exhibit I, pág. 1.
El tribunal de instancia, muy acertadamente, no acogió este planteamiento. Expresó “que levantar la defensa de conflicto de falta de cubierta en esta etapa de los procedi-mientos, es improcedente en derecho, insólito, que por lo tanto se renunció a esa defensa, que la Compañía de Seguros viene obligada a continuar con la cubierta que hasta la fecha había representado, que no existe entre ellos ningún con-flicto, de haber habido alguno se renunció”. Exhibit I, pág. 1.
Así las cosas, el licenciado Bonilla Sierra solicitó que se paralizaran los procedimientos, aparentemente, para recu-rrir ante este Tribunal. El foro de instancia señaló la vista para el 20 de noviembre de 1987, por no estar “la prueba de la parte demandante”. Deducimos que la vista en su fondo se pospuso, pues en su moción en auxilio de jurisdicción la de-mandada recurrente Corporación nos indica que la vista en su fondo está señalada para hoy 25 de febrero de 1988. En vez de recurrir inmediatamente para revisar la determina-ción del tribunal de instancia sobre renuncia por conflicto de intereses, la Corporación esperó hasta el 19 de febrero de 1988, más de tres (3) meses, para presentar este recurso.
Ante estas circunstancias no podemos estar de acuerdo con la opinión de la mayoría de este Tribunal. El tribunal de instancia actuó correctamente al no permitir esta táctica dilatoria. La defensa de falta de cubierta se había renunciado; no existe conflicto de intereses. Denegaríamos el recurso.